—In an action, inter alia, to recover damages for breach of a restrictive covenant of an employment agreement, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Bellantoni, J.), dated April 21, 1998, which, upon reargument, modified a prior order of the same court (Juidice, J.), dated December 30, 1997, to the extent of denying that branch of the plaintiff’s motion which was for a permanent injunction.
*495Ordered that the order is modified by deleting the provision thereof which, upon reargument, modified the order dated December 30, 1997, by denying that branch of the plaintiffs motion which was for a permanent injunction and substituting therefor a provision adhering to the prior determination; as so modified, the order is affirmed, with costs to the plaintiff.
The restrictive covenant of the parties’ employment agreement was reasonable and enforceable (see, Gelder Med. Group v Webber, 41 NY2d 680; Washington Sq. Inst, for Psychotherapy & Mental Health v Speciner, 259 AD2d 368; Zellner v Stephen D. Conrad, M.D., P. C., 183 AD2d 250). S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.